Citation Nr: 1642232	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  14-11 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral tinea pedis.

2.  Entitlement service connection for residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The Veteran had active service from June 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified by videoconference before the undersigned Veterans Law Judge (VLJ) in June 2016.  A transcript of his hearing has been associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral tinea pedis.  Service treatment records indicate that the Veteran was assessed with tinea pedis in April 1977.  On separation examination in June 1978, his skin was normal.  

During his June 2016 hearing, the Veteran testified that he experienced symptoms during service and that they had continued to the present.  He noted that he self treated the condition, but that he still had flaking and itching.  The Board acknowledges that a February 2015 VA examiner concluded that tinea pedis had resolved; however, subsequent to his 2016 hearing, the Veteran submitted VA treatment records showing that he was prescribed Clotrimazole topical cream, a medication used for the treatment of tinea pedis, in September 2016.  As the Veteran was assessed with tinea pedis in service and has contended that symptoms continued since that time, and there is evidence suggesting current treatment for tinea, the Board concludes that a VA examination is warranted to determine the etiology of any currently present tinea pedis.  

The Veteran also seeks service connection for residuals of a right ankle fracture.  He maintains that he sustained a fracture of the right ankle during noncommissioned officer (NCO) school in 1977.  He states that he was removed from NCO school and returned to his unit, as he was unable to complete the physical fitness aspect of the training.  Review of the record discloses that the Veteran's complete service personnel record is not associated with the claims file.  As these records might support the Veteran's contention that he was removed from NCO school due to physical disability, they should be obtained.  Moreover, if such records do show that the Veteran was removed from NCO school because of an ankle injury, he should be afforded a VA examination to determine whether he has residuals of a fractured right ankle that are related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records and associate them with the claims file.

If, after making reasonable efforts to obtain any outstanding Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  The Veteran must then be given an opportunity to respond.

2.  Schedule a VA examination to determine the nature and etiology of the Veteran's claimed tinea pedis.  Any and all studies, tests, and evaluations should be performed.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report. 

Upon review of the claims file and examination of the Veteran, the examiner should indicate whether there is a current diagnosis of tinea pedis.  If so, the examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) any such disability had its onset in service or is otherwise related to service.  

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  Review the record and ensure that all necessary development has been completed.  Such development should include a VA examination regarding the claimed right ankle disability if deemed warranted based on any new evidence received.  

4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

